 Case 2:19-cv-09071-KM-JBC Document 9 Filed 05/28/19 Page 1 of 1 PageID: 25



STERN & EISENBERG, PC
1040 N. KINGS HIGHWAY, SUITE 407
CHERRY HILL, NEW JERSEY 08034
TELEPHONE: (609) 397-9200
FACSIMILE: (856) 667-1456

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 KATHY LAFORTUNE                                      Civil Action Number: 2:19-cv-09071-KM-JBC

                              Plaintiff
 v.                                                     STIPULATION EXTENDING TIME
                                                        TO ANSWER COMPLAINT
 FRANKLIN CREDIT MANAGEMENT
 CORPORATION

                        Defendant(s)


        It is hereby stipulated and agreed by and between Plaintiff Kathy Lafortune, and
Defendant Franklin Credit Management Corporation, acting through their duly authorized
counsel, that the time to Answer the Complaint is hereby extended until July 1, 2019.

Shiryak, Gill & Kadochnikov, LLP                                Stern & Eisenberg, PC

By: /s/Alexander Kadochnikov                                By: /s/ Salvatore Carollo, Esq.
      Alexander Kadochnikov, Esq.                              Salvatore Carollo, Esq.
      125-10 Queens Blvd., Ste. 311                            1040 N. Kings Highway, Ste. 407
      Kew Gardens, NY 11415                                    Cherry Hill, NJ 08034


So Ordered:


_________________________
Hon. James B. Clark, III, USMJ
